DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Schmidt on 11/16/2021.

Claims 1-6, 8-13, 15-19 and 21-23 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. (Currently Amended) A system for time-travel debugging, the system comprising: a host computer system comprising a processor and a non-transitory machine-readable media configured to store a digital software recorder (DSR) application and at least one containerized software application, the processor configured to execute the DSR application to provide an ability to pause, rewind, and fast-forward execution of the at least one containerized software application, the DSR application comprising: 
a snapshot manager service configured to create container snapshots of a running container of the at least one containerized software application using checkpoint/restore functionality of a container management software platform, the container snapshots being based on one or more of creating of the container snapshots comprising:
 identifying filesystem locations where persistent data is written during the execution of the at least one containerized software application, identifying configuration files and values that vary by environment, identifying services to be externalized, and creating one or more container images of the at least one containerized software application; 
an application containerization service configured to automate the process of creating the one or more container images of the at least one containerized software application; and 
a profile manager service configured to package as an exportable profile one or more of the container snapshots generated by the snapshot manager service along with one or more container images generated by the application containerization service.  

2. (Original) The system of claim 1, wherein the container management software platform is Docker.  

3. (Currently Amended) The system of claim 1, the DSR application further comprising a hot code replace service configured to enable playback of a source-code-modified version of the at least one containerized software application starting from an created by the snapshot manager service.  

4. (Original) The system of claim 1, the DSR application further comprising a user interface service configured with an integrated development environment (IDE) plugin manager configured to communicate with a plugin to at least one IDE.  

5. (Original) The system of claim 4, wherein the plugin to at least on IDE is a Microsoft Visual Studio Code extension or an Eclipse plugin.  

6. (Currently Amended) The system of claim 1, the DSR application further comprising an anomaly prediction service configured to predict anomalies in the execution of the at least one containerized software application by one of analyzing source code of the at least one containerized software application with a trained unsupervised machine-learning (ML) model that has been trained on source code data from other software applications, or analyzing execution performance of the at least one containerized software application with an ML model that has been trained with performance metrics of the at least one containerized software application collected during runs of the at least one containerized software application, the DSR application being configured to 

7. (Canceled)  

8. (Currently Amended) A method for time-travel debugging, the method comprising: executing, by a host computer system having a processor, a containerized software application; 
creating container snapshots of a running container of the containerized software application using checkpoint/restore functionality of a container management software platform, the container snapshots being based on one or more of manual input of a user, elapsed time of execution of the containerized software application, and/or resource utilization of the containerized software application exceeding or falling below one or more thresholds, the creating of the container snapshots comprising: 
identifying filesystem locations where persistent data is written during the execution of the at least one containerized software application, identifying configuration files and values that vary by environment, identifying services to be externalized, and creating one or more container images of the at least one containerized software application; 
a user time-traveling within the execution of the containerized software application by pausing, rewinding, and fast-forwarding the execution of the containerized software application; and 


9. (Original) The method of claim 8, wherein the container management software platform is Docker.  

10. (Currently Amended) The method of claim 8, further comprising playing back a source- code-modified version of the containerized software application starting from an application state corresponding to the execution of the application at a point prior to execution of modifications to the application's source code without restarting the application from its initial state at least in part by recompiling and containerizing the source-code-modified version of the containerized software application and setting its application state based on one of the container snapshots.  

11. (Current Amended) The method of claim 8, further comprising providing a graphical user interface rendering controls configured to provide an ability to pause, play, rewind, and fast-forward execution of the containerized software application.  

12. (Original) The method of claim 11, wherein the graphical user interface is provided by a plugin or extension to an integrated development environment (IDE).  

13. (Currently Amended) The method of claim 8, further comprising predicting anomalies in the execution of the containerized software application by one of analyzing 

14. (Canceled)  

15. (Currently Amended) One or more non-transitory computer-readable media storing instructions that when executed by a computer processor, cause the processor to: 
execute, by a host computer system having a processor, a containerized software application; 
create container snapshots of a running container of the containerized software application using checkpoint/restore functionality of a container management software platform, the container snapshots being based on one or more of manual input of a user, elapsed time of execution of the containerized software application, and/or resource utilization of the containerized software application exceeding or falling below one or more thresholds, the creating of the container snapshots comprising: 
identifying filesystem locations where persistent data is written during the execution of the at least one containerized software application, identifying 
time-travel within the execution of the containerized software application by pausing, rewinding, and fast-forwarding the execution of the containerized software application based on user input; and 
package as an exportable profile one or more of the container snapshots along with the one or more container images.  

16. (Original) The computer-readable media of claim 15, wherein the container management software platform is Docker.  

17. (Currently Amended) The computer-readable media of claim 15, the instructions further causing the processor to play back a source-code-modified version of the containerized software application starting from an application state corresponding to the execution of the application at a point prior to execution of modifications to the application's source code without restarting the application from its initial state at least in part by recompiling and containerizing the source- code-modified version of the containerized software application and setting its application state based on one of the container snapshots.  

18. (Currently Amended) The computer-readable media of claim 15, the instructions further causing the processor to providing a graphical user interface rendering controls 

19. (Currently Amended) The computer-readable media of claim 15, the instructions further causing the processor to predict anomalies in the execution of the containerized software application by one of analyzing source code of the containerized software application with a trained unsupervised machine-learning (ML) model that has been trained on source code data from other software applications, or analyzing execution performance of the containerized software application with an ML model that has been trained with performance metrics of the containerized software application collected during runs of the containerized software application, and to generate one of container snapshots of the containerized software application or debugging information within the containerized software application based on the predicted anomalies.  

20. (Canceled)  

21. (New) The system of claim 1, wherein the processor is configured to execute the DSR application to provide the ability to pause, rewind, and fast-forward execution of the at least one containerized software application without access to source code of the containerized software application.  

22. (New) The method of claim 8, wherein the user time-traveling within the execution of the containerized software application by pausing, rewinding, and fast-forwarding the 

23. (New) The computer-readable media of claim 15, wherein the instructions cause the processor to time-travel within the execution of the containerized software application without access to source code of the containerized software application.   

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitations regarding the way of creating a container snapshot and using said snapshot to be able to pause, rewind and fast-forward a containerized software application along with packaging a profile of one or more container snapshots with container images. 
 Raviv et al. (US-PGPUB-NO: 2019/0227904 A1) teaches a time travel source code debugger incorporating live coding capability. 
 Smith et al. (US-PGPUB-NO: 2020/0192689 A1) teaches migrating containerized software packages between source and destination computing devices.
 Plummer et al. (US-PGPUB-NO: 2020/0341885 A1) teaches providing debugging support to a carried thread. 
 Romm et al. (US-PGPUB-NO: 2016/0321159 A1) teaches controlling protocol analysis when code execution breakpoint is encountered. 
 Gala et al. (US-PAT-NO: 10,509,638 B1) teaches deploying third party device services through an enclosed appliance interface using containers.
 Kahn (“Time Travelling Animated Programs Execution, 2006”) teaches program visualization and time travelling to enable a user to move back and forth in time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193